DETAILED ACTION
In response to remarks filed 07/22/2022
Status of Claims
Claims 1, 3-13, and 15-16 are currently pending;
Claims 1, 3-10, 13, and 15 are currently amended;
Claims 11-12 were previously presented;
Claim 16 is new;
Claims 2 and 14 have been cancelled;
Claims 1, 3-13, and 15-16 are rejected hereinafter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-13 and 15-16 have been considered but are moot because the new ground of rejection necessitated by amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akio (CN 207582463) in view of Zhuang et al. (CN 1061497).
With regards to claims 1 and 15, Akio discloses a pile press-in device (1) and method for pressing a pile into a ground while rotating the pile (figure 1), the pile press-in device comprising, a rotation device (7) for gripping and rotating the pile (paragraph 0096-0098), an electric motor (generator 88); paragraph 0104-0105)) that drives the rotation device, a hydraulic device as a lift for moving the rotation device up and down (paragraph 0098; hydraulic cylinders 51), and a controller for controlling the electric motor and the hydraulic device in an interlocked manner, wherein the controller (electric actuator 81) controls the up and down movement of the rotation device caused by the lift (paragraph 0122-0126). Akio discloses the invention substantially as claimed. However, Akio is silent about wherein the controller controls the up and down movement of the rotation device caused by the lift, based on a rotation output of the electric motor at a time of press-in of the pile gripped by the rotation device. Zhuang et al. discloses a pile cap former including a bracket (6), a cap-shaped drill bit mounted below the bracket, a rotary drive means to bring about continuous rotation of the cap-shaped drill bit and a lifting means to bring about up and down movement of the bracket along a central axis of the cap-shaped drill bit, the stand is mounted on the lifting device, the hollow sleeve (2-1) of the cap shaped drill bit is in transmission connection with the rotary drive, Other types of rotary drive devices may also be employed for the rotary drive, such as an electric motor (the disclosure employs an electric motor to provide a driving force to a rotating mechanism), the lifting device is a hydraulic cylinder (disclosing an oil pressure device), further comprising a master unit (11-1), a rotational speed detection unit (11-2) detecting in real time the rotational speed of the cap shaped drill bit, a steering detection unit (11-3) detecting in real time the steering of the cap shaped drill bit and a height detection unit (11-4) detecting in real time the lifting height of the bracket, the rotary drive and the lifting device are both controlled by a master (implicitly disclosed that the control system is controlled by linking the electric motor with the oil pressure device), the rotational speed detection unit, the steering, detection unit and the altitude detection unit are each connected to a master (11-1). The rotational speed of the cap shaped drill bit directly characterizes the rotational output of the motor. The purpose of detecting the lift height of the bracket is to determine if movement is required in the vertical direction. Zhuang et al. implicitly discloses that the control mechanism is based on the rotational output of the motor when the cap forming bit is pressed in, to control the up and down movement of the lifting mechanism to the cap forming drill bit. It would have been obvious to one skilled person in the art, given the teaching of Zhuang et., is motivated to improve the pile press-in device of Akio, since incorporating the above described features into the primary reference, all for the purpose of jointly controlling the rotation and up and down movement of the sinking member (pile or pile cap shaped drill bit) for intelligent construction.
As to claims 3-4, claims further defined with additional technical features belonging to common general knowledge. A motor is a device that provides a rotational driving force to a rotating mechanism, and calculating the rotational output of the motor based on inverter commands to said motor is conventional in the art: The rotary-output situation and the load state of the motor directly reflect the operating state of the motor, a rotational output of the motor reaching a prescribed value indicates that the motor is operating near a limit. In order to prevent damage to the motor, the control mechanism stops the lowering action of the lifting mechanism to the rotating mechanism when the rotational output of the motor reaches a prescribed value, and the control mechanism controls the rotational output of the motor according to the load state of said motor, which belongs to the general knowledge in the art. 
Claims 5-10 are dependent claims with further defined additional technical features belonging to common general knowledge. Decelerators, in particular electric motors, can heat up during operation. In order to prolong the service life of the decelerator and the electric motor, providing a fan directly connected to the rotating shaft of the electric motor, or a fan independently provided, or a cooling pipe circulating a cooling liquid to cool the decelerator and the electric motor, and controlling the amount of cooling of the fan, the amount of cooling of the cooling liquid by means of a control mechanism as a function of the rotational output of the electric motor or of the load condition, which belongs to one of the technical general knowledge for a person skilled in the art. In order to prevent mutual interference between the pipes of the pile presser device, a mast is provided, on which towing members are provided for towing the cooling and oil press pipes, and a sliding support of the lifting mechanism on the mast, as is easily conceivable for a person skilled in the art.
Claims 11-13 are dependent claims further defined with additional technical features belonging to common general knowledge. Water is a common cooling liquid, which is easily conceivable for a person skilled in the art to double as the liquid ejected from the front end of the pile when the pile is pressed into the ground as needed to reduce the pile pressing resistance: As for employing an electric motor to provide a driving force for supplying working oil to the oil pressure device this is a conventional practice such as substituting hydraulic system for known electric motor would have been easily conceivable to  a person skilled in the art.
	Claim 16 is dependent and further defines additional technical features belonging to common general knowledge. It is old and well known in the art to include sensor to determine torque and rotation of the pile to obtain other information such as ground information (see for example US 2003/0044241 and 2006/0198706).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/Primary Examiner, Art Unit 3678